                      Case 1:19-cv-09439-PKC Document 229 Filed 03/27/20 Page 1 of 3



                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                     LLP
                                               ONE MANHATTAN WEST
                                                                                                    FIRM/AFFILIATE OFFICES
                                              NEW YORK 10001-8602                                            -----------
                                                           ________                                       BOSTON
                                                                                                         CHICAGO
                                                   TEL: (212) 735-3000                                   HOUSTON
                                                   FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                        PALO ALTO
                                                     www.skadden.com                                 WASHINGTON, D.C.
  DIRECT DIAL                                                                                           WILMINGTON
                                                                                                             -----------
(212) 735-2129                                                                                               BEIJING
  DIRECT FAX
                                                                                                           BRUSSELS
(917) 777-2129                                                                                            FRANKFURT
  EMAIL ADDRESS                                                                                           HONG KONG
ALEXANDER.DRYLEWSKI@SKADDEN.COM                                                                             LONDON
                                                                                                            MOSCOW
                                                                                                             MUNICH
                                                                                                              PARIS
                                                                                                          SÃO PAULO
                                                                      March 27, 2020                         SEOUL
                                                                                                           SHANGHAI
                                                                                                          SINGAPORE
                                                                                                              TOKYO
                  BY ECF                                                                                    TORONTO

                  The Honorable P. Kevin Castel
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007-1312


                         RE:    SEC v. Telegram Group Inc., et al., 19-cv-9439 (PKC)(S.D.N.Y.)

                  Dear Judge Castel:

                                  On behalf of Defendants, we write concerning the Court’s order,
                  dated March 24, 2020 (the “Order”), which granted Plaintiff’s motion for a
                  preliminary injunction on the ground that the Purchase Agreements entered into
                  between Telegram and Private Placement investors in 2018 constituted a distribution
                  of securities for which no exemption from registration applies. (ECF No. 227.)
                  Defendants respectfully seek clarity with respect to the scope of the injunction, see
                  Fed. R. Civ. P. 65(d); in particular, that the Order does not apply to Defendants’
                  Purchase Agreements entered into abroad with non-U.S. Private Placement investors
                  not subject to U.S. securities laws. (See Third Affirmative Def. (ECF No. 37).)

                                  The Supreme Court has recognized that there is a “presumption
                  against extraterritorial application” of the U.S. securities laws, which only cover
                  “transactions in securities listed on domestic exchanges, and domestic transactions in
                  other securities.” Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 267-68
                  (2010); see also In re Petrobras Sec., 862 F.3d 250, 259 (2d Cir. 2017) (applying
                  Morrison to claims under the Securities Act of 1933).1 In the Second Circuit,

                  1
                   Although the Dodd-Frank Act excepts SEC securities fraud enforcement actions
                  under Section 17(a) of the Securities Act of 1933 and Section 10(b) of the Exchange
                  Act of 1934 from the extraterritorial limits of Morrison, the Dodd-Frank Act does
 Case 1:19-cv-09439-PKC Document 229 Filed 03/27/20 Page 2 of 3

Hon. P. Kevin Castel
March 27, 2020
Page 2



“transactions involving securities that are not traded on a domestic exchange are
domestic if irrevocable liability is incurred or title passes within the United States.”
Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 67 (2d Cir. 2012);
see also Sullivan v. Barclays PLC, No. 13 Civ. 2811 (PKC), 2017 WL 685570, at
*28-30 (S.D.N.Y. Feb. 21, 2017). This inquiry must be made on a contract-by-
contract basis. Petrobras, 862 F.3d at 271-75 (vacating class certification where
district court failed to conduct contract-specific inquiry for each putative class
member under Morrison and Absolute Activist); see also Mori v. Saito, No. 10 Civ.
6465 (KBF), 2013 WL 1736527, at *5-8 (S.D.N.Y. Apr. 19, 2013) (only individual
plaintiffs who “alleged facts suggesting that money changed hands in the United
States or that an agreement was executed in the United States” could state a claim,
and dismissing claims of other plaintiffs who did not allege such facts).

                Here, it is undisputed that only $424.5 million of the $1.7 billion that
Telegram raised came through Purchase Agreements with U.S.-based purchasers.
(JSF ¶¶ 48-50, 55-56.) The remaining over 70% was raised through Purchase
Agreements with foreign purchasers outside the United States. (Id.) Defendants
(both non-U.S. companies (id. ¶¶ 1-2)) entered into these agreements with non-U.S.
parties outside of the United States through contracts containing foreign choice-of-
law provisions. (See, e.g., PX 96 at 15-16.) Although the location of the parties is
not dispositive by itself, here, irrevocable liability under the Purchase Agreements
for these non-U.S. parties was not incurred within the United States and thus these
transactions fall outside of the reach of the U.S. securities laws. Absolute Activist,
677 F.3d at 67.

                 To the extent the SEC argues that the Order should cover Defendants’
Purchase Agreements with non-U.S. Private Placement purchasers because the
Grams themselves might one day make their way back into the United States through
secondary market activity, this would, at the very most, constitute the “conducts and
effects test” that the Supreme Court expressly rejected in Morrison. 561 U.S. at 266-
68 (“[T]he presumption against extraterritorial application would be a craven
watchdog indeed if it retreated to its kennel whenever some domestic activity is
involved in the case.” (emphasis in original)). Regardless, should the Court require,
Defendants will implement safeguards to protect against non-U.S. Private Placement
purchasers reselling Grams to U.S. purchasers in the future, including but not limited
to imposing express contractual prohibitions as a precondition to non-U.S. Private


not apply to non-fraud claims brought by the SEC under Section 5 of the Securities
Act, such as here. 15 U.S.C. §§ 77y(c), 78aa(b); see also Liu Meng-Lin v. Siemens
AG, 763 F.3d 175, 181 (2d Cir. 2014).

                                            2
 Case 1:19-cv-09439-PKC Document 229 Filed 03/27/20 Page 3 of 3

Hon. P. Kevin Castel
March 27, 2020
Page 3



Placement purchasers receiving Grams upon launch of the TON Blockchain and
configuring the TON digital wallet to preclude U.S.-based addresses.

               In light of the above, Defendants respectfully seek to clarify whether
the scope of the preliminary injunction set forth in the Order applies only to Purchase
Agreements with U.S.-based investors. We appreciate the Court’s attention to this
matter and are available should the Court require more information regarding this
request.



                                              Respectfully,



                                              /s/ Alexander C. Drylewski


cc:    All Counsel of Record




                                          3
